The court observed to the jury, that they must judge, from all the circumstances of the case, whether the prisoner was guilty or not guilty, as charged in the indictment; that the case was somewhat intricate and doubtful, as cases of this nature generally were. There were, however, some circumstances against the prisoner to which the court would direct their attention.
1. The charges of passing the forged bills were fully and satisfactorily made out.
2. The prisoner passed to Mr. Lownsbury the same bill offered to Mr. Owen.
. 3. The same morning the bill was offered to Mr. Owen,-the other counterfeit bill was passed upqn Mr. Purdy.
, 4. The prisoner has not shown, or offered to show, where or how they came into his possession.
5. He was always apparently in a hurry when he offered them to be changed.
6. Mr. Baily received seven or eight forged bills from the prisoner during the short time he was agent for his stages.
7., A number of people from Westchester have testified that his character is bad.
*298There were also a number of circumstances in his favor-
1. He always offered the forged, bills in the day time.
2. They were offered and received by persons with whom was acquainted.
3. I.t was proved by a number of respectable witnesses, that the prisoner was a very imperfect judge of money.
4. It was also proved that the prisoner kept a very decent and respectable tavern.
5. In all the communications made to the police office and to the officers, by those arrested for forgery and passing forged bills, no mention has ever been made of the prisoner.
6. A great number of respectable witnesses have testified that he is a man of good character.
And the Court left it to the jury to weigh those circumstances both for and against him, and to decide accordingly.
The jury found the prisoner not guilty.